DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims 8, 10, 11, and 17 of the application have been amended as follow: 

8 (Currently Amended). The method of claim 1, wherein the averaged variation of the parameter is determined by averaging [[an]] the angular distribution of the variation of the parameter [[variation]] over the field of view of the image. 

averaged variation of the parameter. 

11 (Currently Amended). A method of operating a near-eye display (NED) comprising an image projector for providing image light conveying an image in angular domain, a pupil expander operably coupled to the image projector for expanding the image light over an eyebox of the NED, and an eye tracker for determining position of a user's eye pupil in the eyebox, the method comprising: 
using the eye tracker to determine a current position of the user's eye pupil in the eyebox; 
obtaining an angular dependence of a variation of a parameter of the image light introduced by the pupil expander at the determined position of the user's eye pupil by interpolation between previously determined angular dependencies of variation of the parameter at a plurality of non-uniformly spaced grid locations at the eyebox; 
adjusting the image to at least partially offset the angular dependence of the variation of the parameter introduced by the pupil expander; 
wherein a spatial density of the non-uniformly spaced grid locations varies across the eyebox, being greater at an area of the eyebox having a larger spatial derivative of the variation of the parameter averaged over at least a portion of a field of view of the image.

17 (Currently Amended). A near-eye display (NED) comprising: 
an image projector for providing image light conveying an image in angular domain; 

an eye tracker for determining position of a user's eye pupil in the eyebox; and 
a controller operably coupled to the image projector and the eye tracker and configured to: 
use the eye tracker to determine a current position of the user's eye pupil; 
obtain an angular dependence of a variation of a parameter of the image light introduced by the pupil expander at the determined position of the user's eye pupil by interpolation between previously determined angular dependencies of variation of the parameter at a plurality of non-uniformly spaced grid locations at the eyebox of the NED; 
adjust the image to at least partially offset the angular dependence of the variation of the parameter introduced by the pupil expander; and 
cause the image projector to emit the image light conveying the adjusted image; 
wherein a spatial density of the non-uniformly spaced grid locations varies across the eyebox, being greater at an area of the eyebox having a larger spatial derivative of the variation of the parameter averaged over at least a portion of a field of view of the image. 
  
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art references, US 20170122725 A1, US 20170124928 A1, US 10260864 B2, US 20190226830 A1, US 10378882 B2, US 20190323825 A1, US 10571251 B2, US 20200225024 A1, and US 20210148697 A1, do not teach, by themselves or in combination with one another, “obtaining an angular distribution of a parameter 
Claims 2-10 depend, directly or indirectly, on claim 1; hence they are also allowed.

Regarding claim 11, the closest prior art references, US 20170122725 A1, US 20170124928 A1, US 10260864 B2, US 20190226830 A1, US 10378882 B2, US 20190323825 A1, US 10571251 B2, US 20200225024 A1, and US 20210148697 A1, do not teach, by themselves or in combination with one another, “obtaining an angular dependence of a variation of a parameter of the image light introduced by the pupil expander at the determined position of the user's eye pupil by interpolation between previously determined angular dependencies of variation of the parameter at a plurality of non-uniformly spaced grid locations at the eyebox; adjusting the image to at least partially offset the angular dependence of the variation of the parameter introduced by the pupil expander.”   Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in above the claimed limitation/s; hence the invention as claimed by claim 11 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 12-16 depend, directly or indirectly, on claim 11; hence they are also allowed.

Regarding claim 17, the closest prior art references, US 20170122725 A1, US 20170124928 A1, US 10260864 B2, US 20190226830 A1, US 10378882 B2, US 20190323825 A1, US 10571251 B2, US 20200225024 A1, and US 20210148697 A1, do not teach, by themselves or in combination with one another, “obtain an angular dependence of a variation of a parameter of the image light introduced by the pupil expander at the determined position of the user's eye pupil by interpolation between previously determined angular dependencies of variation of the parameter at a plurality of non-uniformly spaced grid locations at the eyebox of the NED; adjust the image to at least partially offset the angular dependence of the variation of the parameter introduced by the pupil expander.”   Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in above the claimed limitation/s; hence the invention as claimed by claim 17 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 18-20 depend, directly or indirectly, on claim 17; hence they are also allowed.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882